Citation Nr: 0905254	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a psychiatric disorder, including 
PTSD.

In June 2008, the Board issued a decision on other claims on 
appeal, and remanded the claim of service connection for a 
psychiatric disorder, including PTSD, for the development of 
additional evidence.  The Board is satisfied that there has 
been substantial compliance with the remand directives and it 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  The Veteran had a stroke in March 2005.

3.  The Veteran has vascular dementia and a mood disorder 
that became manifest long after his separation from service.


CONCLUSIONS OF LAW

1.  No PTSD was incurred in service, aggravated in service, 
or incurred as a result of events in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  The Veteran's current psychiatric disorders, described as 
vascular dementia and a mood disorder, were not incurred in 
service, were not aggravated in service, were not incurred as 
a result of events in service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD or Other Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, 
described as PTSD, as a result of his experiences during 
service.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a veteran is diagnosed with PTSD while he is in service, 
his lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  73 Fed. Reg. 64,210 (Oct. 29, 
2008).  Otherwise, the evidence necessary to establish the 
occurrence of a recognizable stressor during service varies 
depending on whether or not the veteran engaged in combat 
with the enemy.  If the veteran engaged in combat with the 
enemy, if the claimed stressor is related to that combat, and 
if the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.   
38 C.F.R. § 3.304(f)(3).

Records from the Veteran's service do not show any mental 
health complaint or treatment.  The Veteran has not reported, 
and no evidence indicates, that he had any symptoms of 
psychosis or other mental illness during the year following 
his separation from service.

The Veteran filed a claim in 2003 for service connection for 
PTSD.  The RO asked the Veteran to provide information about 
combat or other traumatic experiences during his service.  
The Veteran responded in July 2003.  He reported that during 
service in Vietnam from July 1966 to April 1967, he was first 
sergeant of a squadron, and he visited other military units 
at four locations in Vietnam, to check on the welfare of the 
troops.  He submitted documentation that he was awarded a 
Bronze Star medal for his service from July 1966 to April 
1967.  In statements submitted in July 2003 and October 2003, 
the Veteran wrote that he had trouble sleeping at night.  He 
stated that he was very impatient, had a short temper, and 
spoke to others too bluntly.  He indicated that he had served 
in World War II, the Korean War, and the Vietnam War.  

VA outpatient treatment notes from February 2004 indicate 
that the Veteran reported a history of depression.  Private 
medical treatment records from March 2004 reflect that the 
Veteran was on Diazepam for nervousness.  In notes from 
private nephrology treatment in November 2004, the treating 
physician indicated that the Veteran's psychiatric status was 
"positive for anxiety, but otherwise negative for depressive 
symptomatology."

In a May 2004 statement, the Veteran's wife wrote that the 
Veteran had disabilities, including nerves, anxiety, and 
PTSD, as a result of his service of over 30 years, including 
combat service in World War II, the Korean War, and the 
Vietnam War.  She indicated that the Veteran was quiet and 
stoic about his difficulties, making it difficult to realize 
the extent of the anxiety and stress that he experienced.  
She related that he resisted participating in activities 
outside the home.

In a statement submitted in October 2004, the Veteran stated 
that he had problems with impatience, stress, and sleep 
disturbances.  In December 2004, the Veteran wrote the he had 
psychiatric symptoms including memory loss, loss of 
concentration, and severe personality changes.  He indicated 
that the emotional impact of war and his experiences in 
service had caused him to have an unusual amount of stress, 
and to develop PTSD.

The Veteran has reported that he had a stroke in March 2005.  
In June 2005, the Veteran had a private psychiatric 
evaluation to assess whether he had PTSD.  He reported that 
he was retired and that he lived with his wife.  He expressed 
that he had anxiety.  He indicated that he had not had any 
psychiatric treatment.  He related that physicians that he 
saw for physical disorders had prescribed for him Diazepam 
for anxiety.  The Veteran's daughter stated that the 
Veteran's behavior had changed over the preceding year.  She 
indicated that he showed signs of anxiety, agitation, memory 
lapses, depression, irritability, and insomnia.  The Veteran 
reported that during service he had been in combat in the 
Philippines, Guam, Korea, and Vietnam.  The Veteran's 
daughter related that he talked about children being 
combatants in Vietnam.  The Veteran denied having intrusive 
thoughts or flashbacks of his combat experiences; but he 
stated that he had some dreams of those experiences, and that 
he was distressed by talking about or being reminded of those 
experiences.  He related having feelings of detachment from 
others, and reported that he tended to be hypervigilant.

The examining psychiatrist found that the Veteran was 
cooperative, with slowed speech and a dysphoric mood.  The 
Veteran denied paranoia or hallucinations.  The examiner 
found that the Veteran's cognitive functions were somewhat 
impaired.  The examiner stated that she was unable to 
determine whether the veteran had PTSD, because the veteran 
had suffered a stroke and was exhibiting some symptoms of 
dementia.

In July 2005, the Veteran had a VA mental health 
consultation, seeking evaluation for PTSD.  He indicated that 
he had not previously received any psychiatric diagnosis or 
treatment.  He stated that his psychiatric symptoms included 
occasional anger and a tendency to worry.  He indicated that 
he felt traumatized by some of his experiences during 
service.  He reported that service friends and a mentor of 
his had died in an airplane crash.  The Veteran's daughter 
reported that the Veteran did not sleep restfully.  She 
indicated that he talked about the past, including 
experiences during service in the Philippines.  She stated 
that he quickly became agitated, and that he was isolated and 
withdrawn from others.

The Veteran reported that, after his 30 years of service, he 
had worked at Job Corps for 19 years, and had then retired.  
He indicated that he was married and had a grown daughter.  
He stated that he had some leisure activities.  The examining 
practitioner found that the Veteran was oriented, with a 
euthymic mood and affect, normal speech, and logical thought 
process.  The practitioner found that the Veteran had some 
symptoms of PTSD, but that further assessment was needed.

On a follow-up consultation later in July 2005, the Veteran's 
daughter reported that his behavior had changed since his 
stroke, and he had become irritable and impatient.  The 
Veteran indicated that he believed that he had PTSD due to 
his military experiences, and that his symptoms had worsened 
since his stroke had made him less able to stay busy.  The 
treating practitioner found that the Veteran's behavior was 
pleasant, without signs of anxiety.  The practitioner 
reported that the Veteran might have PTSD symptoms, but that 
sequelae from his stroke predominated at that time.

In VA outpatient mental health treatment in August 2005, a 
treating practitioner prescribed medication to reduce 
irritability.  The practitioner noted that the Veteran had 
some symptoms of PTSD.  The practitioner indicated that she 
could not fully diagnose PTSD, because the Veteran's symptoms 
might also be attributable to residuals of his stroke.  In an 
October 2005 VA psychiatric consultation, the Veteran 
reported problems with irritability and anger.  The Veteran's 
wife reported that the Veteran's symptoms had always been 
present, but had worsened since his stroke. 

In a statement submitted in 2005, the Veteran asserted that 
he had PTSD related to events during his service, including 
his service in Vietnam.  He indicated that his war 
experiences were related to subsequent problems with alcohol 
and anger.  He stated that his service experiences had led to 
severe personality changes, irritability, violently angry 
moods, anxiety, memory loss, diminished concentration, and 
PTSD.  He reported that he remained disturbed by his war 
experiences, and that he had constant flashbacks of combat 
and war.

In the June 2008 remand, the Board requested a VA psychiatric 
examination to clarify the Veteran's psychiatric diagnosis, 
with an opinion as to the likelihood that any current PTSD or 
other mental disorder is related to the Veteran's service.

The Veteran had a VA mental health examination in October 
2008.  The examiner reported having reviewed the Veteran's 
claims file.  The Veteran reported that his wife died in 
2006, and that his daughter took care of him, as he had 
needed help since his stroke.  The Veteran and his daughter 
reported that the Veteran had cognitive delays and memory 
problems.  The Veteran denied having had any emotional or 
psychological problems during service.  The Veteran's 
daughter reported that he denied having felt fearful during 
service, but that he became more angry and anxious whenever 
he was reminded of war or the military.  She reported that he 
talked a lot about war, and that he indicated that his war 
experiences had taught him to not trust anyone.

The examiner noted that the Veteran reported having been in 
combat, but was very vague about his experiences during 
service.  The Veteran did relate that his mentor died in a 
plane crash during World War II, and that bases where he was 
located in the Philippines and in Vietnam came under attack.  
The examiner found that the Veteran's thought process was 
cloudy, that his affect was somewhat blunted, and that he was 
oriented to place and person, but poorly oriented to time.  
The examiner observed that Veteran's speech was slurred, and 
he had poor concentration and memory.  The Veteran reported 
anger and irritability, and denied depression, nightmares, or 
crying spells.  The examiner noted that the Veteran reported 
some PTSD symptoms, and that there was evidence that he had 
served in combat zones, but found that the Veteran did not 
meet the full criteria for a diagnosis of PTSD.  The examiner 
stated that the Veteran did not report sufficient symptoms to 
warrant a full PTSD diagnosis, even if there were confirmed 
stressors.  The examiner listed diagnoses of vascular 
dementia and mood disorder secondary to the stroke.  
The examiner stated the opinion that it was less likely than 
not that the Veteran's vascular dementia and mood disorder 
were related to the Veteran's military service.

Some mental health practitioners have found that the Veteran 
had some symptoms of PTSD, but have stopped short of 
providing the diagnosis that the Veteran has PTSD.  In 2008, 
a VA examiner asked to directly address that question 
concluded that the Veteran does not meet the full criteria 
for a diagnosis of PTSD.  There is evidence that the 
Veteran's service included combat service.  As the Veteran 
does not have a diagnosis of PTSD, however, service 
connection for claimed PTSD must be denied.

The Veteran has mental illness and disability, diagnosed as 
vascular dementia and a mood disorder.  In 2008, the VA 
examiner concluded that those disorders were related to the 
Veteran's 2005 stroke.  The Veteran did report in 2003 and 
2004, prior to the stroke, that he had psychological 
symptoms.  No mental health professional has concluded, 
however, that those symptoms began during the Veteran's 
service, or are otherwise attributable to events during his 
service.  Thus, the preponderance of the evidence is against 
service connection for any mental disorder, including the 
diagnosed vascular dementia and mood disorder.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Veteran's claim for service connection 
for a psychiatric disorder, the RO provided the Veteran 
notice in letters issued in June 2003, October 2003, January 
2005, and March 2006.  The claim was readjudicated in a 
December 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Those letters did not address either the rating criteria or 
effective date provisions pertinent to that claim.  That 
error was harmless, however, because the Board herein denies 
the appeal for service connection, so no rating or effective 
date will be assigned for any psychiatric disorder.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran mental health 
examinations, obtained opinions from mental health 
professionals as to the etiology and severity of 
disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.
ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


